Citation Nr: 0701820	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial, compensable rating for the 
veteran's service-connected anemia and leukopenia 
(neutropenia). 

2.  Entitlement to service connection for bilateral hand 
condition as secondary to service-connected disability of 
discoid lupus erythematosus. 

3. Entitlement to service connection for bilateral knee 
condition as secondary to service-connected disability of 
discoid lupus erythematosus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1978 to 
March 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In July 2003, service connection for anemia, secondary to the 
veteran's service-connected discoid lupus erythematosus, was 
granted, but service connection for leukopenia (neutropenia) 
was denied.  The veteran appealed the rating assigned to the 
anemia and the denial of service connection for leukopenia 
(neutropenia).  In April 2004, the RO determined that the 
denial of secondary service connection for leukopenia 
(neutropenia) was clear and unmistakable error, and service 
connection was granted.  The RO combined the anemia and 
leukopenia claims and assigned one disability rating.  On 
appeal, the veteran's service connected anemia and leukopenia 
(neutropenia) are treated as one disability, as well.  

In the veteran's August 2003 notice of disagreement with 
respect to the increased rating claim for anemia and 
leukopenia (neutropenia), he asserted that his blood 
conditions prevent him from finding and maintaining 
employment.  This matter is referred to the RO for 
appropriate action.  

The issue of an increased rating for anemia and leukopenia 
(neutropenia) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's X-rays reveal no arthritis of his hand or 
knee joints. 

2.  The veteran's hand and knee arthralgias are from his 
service-connected discoid lupus erythematosus.  

3.  The veteran does not have disability of the hands or 
knees secondary to his service-connected discoid lupus 
erythematosus.


CONCLUSIONS OF LAW

1. The criteria have not been met for service connection for 
bilateral hand condition as secondary to the service-
connected disability of discoid lupus erythematosus.  
38 U.S.C.A. §§ 1131, 7107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 3.326, 3.328 (2006).  

2.  The criteria have not been met for service connection for 
bilateral knee condition as secondary to the service-
connected disability of discoid lupus erythematosus.  
38 U.S.C.A. §§ 1131, 7107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 3.326, 3.328 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was granted service connection for his discoid 
lupus erythematosus in July 1985.  Now, the veteran has 
arthralgia in his hands and in his knees.  The veteran seeks 
secondary service connection for the pain in his hands and 
his knees.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted on a secondary basis for a disability 
that is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a).  Establishing 
secondary service connection requires evidence that shows:  
(1) a current disability exists; and (2) the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  If either requirement is not shown on the 
record, service connection cannot be granted.  

Here, there is no evidence of a current disability in either 
the veteran's hands or his knees.  The veteran had a 
compensation and pension (C&P) examination in the 
rheumatology clinic in March 2003 and by a 
physician/rheumatologist in April 2003.  The veteran had no 
synovitis of any joints and no muscular tenderness.  The 
muscles of his hands and legs were normal in tone and bulk.  
He had strength of 5/5 in all extremities.  There was some 
tenderness in the CMC and MCP joints in his hands, but the 
veteran had full range of motion of his hands.  He was able 
to walk on his heels and toes.  These clinical findings do 
not support a finding that the veteran has a current 
disability.  

The veteran experiences pain in the joints of his hands and 
knees.  His X-rays of the hands and knees reveal no 
arthritis. The April 2003 C&P examiner determined that the 
veteran's arthralgias are from his lupus.  Although an 
assessment of "arthralgias" is noted, "arthralgia" is 
defined as pain in a joint.  Dorland's Illustrated Medical 
Dictionary 149 (30th ed. 2003).  Pain alone, without a 
diagnosed or identifiable underlying condition, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Since 
Congress specifically limits disability compensation to those 
who have a present disability, the veteran cannot qualify for 
service connection for complaints of pain in his hands and 
knees without a medical finding of some disability.  
Degmetich v. Brown, 104 F.3d 1328, 1330-1332 (upholding 
requirement of a currently existing disability to establish 
service connection); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (service connection is not appropriate without 
evidence of a presently existing disability).  Since the 
first requirement of service connection has not been met, the 
veteran cannot qualify for service connection.  

The veteran's representative cites to 38 C.F.R. § 3.328(a) 
and argues that an independent medical opinion is warranted 
in this case due to the controversy or complexity involved in 
this issue.  But there is no controversy about the existence 
of a disability here.  No medical professional has identified 
any condition in the veteran's hands or knees apart from 
arthralgia, and, as a matter of law, arthralgia is not a 
disability for compensation purposes.  Nor is there any 
evidence that the March and April 2003 C&P examination 
reports are inadequate for rating purposes.  38 C.F.R. 
§ 3.326 (when medical evidence is not adequate for rating 
purposes, an examination will be authorized).  Both examiners 
considered the veteran's complaints, as well as clinical test 
results, before providing their assessments in writing.  
Additional medical evidence is not needed here to decide this 
claim.   

The veteran asks for reasonable doubt to be resolved in his 
favor.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a claim, the veteran will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Since the only evidence to support the veteran's 
claim relates to a condition that cannot be considered a 
disability, there is no reasonable doubt to resolve.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt 
rule inapplicable when the preponderance of the evidence is 
against the claim).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's May 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
October 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection and 
identified what evidence VA was collecting and willing to 
collect.  It did not notify the veteran of what evidence was 
needed with respect to the rating criteria or effective date 
of a grant of service connection.  Since the veteran's 
service connection claims were denied, however, those issues 
became moot.  

The May 2002 letter also did not:  specifically identify the 
evidence needed for a secondary service connection claim; 
specifically address what evidence the veteran was expected 
to provide; and ask the veteran to provide VA with pertinent 
evidence in his possession.  On appeal, neither the veteran 
nor his representative has raised any issues of prejudice 
arising from notice errors.  And since the veteran had a 
meaningful opportunity to participate in the adjudication 
process, he was not prejudiced by those errors.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  Although the veteran was not invited to submit 
pertinent evidence or told what evidence he was expected to 
supply, he nevertheless participated in providing evidence 
for his claim by identifying his VA treatment records and 
repeatedly submitting articles about lupus.  Moreover, since 
those articles were about how other disabilities are caused 
by lupus, he was aware that he had to show that his lupus 
caused a disability in his hands and knees.   The 
requirements for secondary service connection were set forth 
in the September 2003 statement of the case.  After that, in 
May 2004, the veteran notified VA that he had no more 
evidence concerning his claims for service connection of the 
hands and knees.  In any event, since the veteran's claim 
failed because his physical examination revealed that he had 
no current disability for purposes of compensation, the 
veteran could not prevail even if proper notice had been 
given.  A remand for purposes of curing the notice 
deficiencies would therefore not benefit the veteran.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In his claim, the veteran identified 
treatment records in a VA facility and the RO obtained those 
records.  The RO also provided the veteran with more than one 
C&P examination to determine the veteran's condition.  

In a VA Form 21-4138 received in June 2002, however, the 
veteran notified VA that he had had X-rays taken in May 2002 
and received treatment at a VA facility in June 2002 that 
related to his claim.  Those medical records were not 
obtained by the RO.  VA medical treatment records are deemed 
to be within the control of VA and should have been included 
in the record, as they might have been determinative of the 
claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (a 
remand is appropriate to obtain pertinent medical records 
within the control of VA ).  Nevertheless, a remand is not 
needed here because in subsequent medical examinations and 
X-rays, the veteran was not diagnosed with any current 
disability.  Since those older records could not alter the 
existence of a current disability, the veteran was not 
prejudiced by VA's failure to assist him in obtaining those 
records.  


ORDER

Service connection for bilateral hand condition as secondary 
to the service-connected disability of discoid lupus 
erythematosus is denied.  

Service connection for bilateral knee condition as secondary 
to the service-connected disability of discoid lupus 
erythematosus is denied.   


REMAND

In the July 2003 rating decision, the veteran's anemia was 
assigned a noncompensable (zero percent) disability rating 
under Diagnostic Code 7716 (aplastic anemia).  38 C.F.R. 
§ 4.117 (2006).  When service connection for leukopenia 
(neutropenia) was granted and the disorders combined, the RO 
continued a noncompensable rating, but changed the diagnostic 
code to Diagnostic Code 7700, which is the one for anemia.  
The RO explained in the April 2004 statement of the case that 
a higher rating was not available because the record did not 
show a hemoglobin count of 10gm/100ml or less.  See 38 C.F.R. 
§ 4.117, Diagnostic Code 7700 (10 percent rating assigned if 
hemoglobin is 10gm/100ml or less, with findings such as 
weakness, easy fatigability or headaches).  


In September 2004, the veteran submitted directly to the 
Board, without a waiver of RO consideration, a treatment 
record dated in August 2004, which includes blood test 
results (including hemoglobin count).  The next most recent 
treatment records are from April 2002 and the next most 
recent hemoglobin count is from August 2002.  Moreover, the 
veteran has stated that his condition has worsened and that 
he has complained of weakness, dizziness, easy fatigability, 
and headaches.  This medical evidence in the claims file is 
too old and incomplete to be adequate for rating purposes.  
The veteran's VA medical records from April 2002 to the 
present must be obtained.  Fundamental fairness to the 
veteran warrants a VA compensation and pension examination 
specifically designed to determine the current condition of 
the veteran's anemia and leukopenia (neutropenia).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

In addition, the January 2003 letter to the veteran notifying 
him of the evidence necessary to establish his claim for 
service connection does not meet all the requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Nor does it 
comply with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, a complete notice must be sent to the veteran.  

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following action:

1.  Send the veteran notice that complies with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Assist the veteran in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities (including 
those from April 2002 forward), and any 
medical records from the private providers 
for whom the veteran supplied medical 
waivers.  Associate any evidence obtained 
with the claims folder.  

3.  Thereafter, schedule the veteran for 
an appropriate examination to determine 
the current condition of the veteran's 
anemia and leukopenia (neutropenia).  The 
claims file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  A thorough 
history should be obtained from the 
veteran.  All necessary tests should be 
given and any results from such tests 
should be addressed in the examiner's 
report.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


